UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JOSEPH R. BOIMAH,

                                 Plaintiff,
         -v-                                      1:18-CV-683
                                                  (DNH/CFH)

LOUDON ARMS APT.,

                                 Defendant.

--------------------------------

APPEARANCES:

JOSEPH R. BOIMAH
Plaintiff pro se
2 Old Hickory Dr., Apt. 2B
Albany, NY 12204


DAVID N. HURD
United States District Judge

                                  DECISION and ORDER

         Pro se plaintiff Joseph R. Boimah brought this civil complaint on June 12, 2018.

On August 22, 2018, the Honorable Christian F. Hummel, United States Magistrate Judge,

advised by Report-Recommendation that the complaint be dismissed but that plaintiff be

granted an opportunity to replead as to some claims. No objections to the Report-

Recommendation have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

         Therefore, it is
          ORDERED that

          1. The complaint is DISMISSED WITH PREJUDICE as to plaintiff's (1) 42 U.S.C.

§ 1983 claim and (2) age discrimination claim under the Fair Housing Act;

          2. The complaint is DISMISSED WITHOUT PREJUDICE as to plaintiff's race and

disability discrimination claims under the Fair Housing Act and plaintiff is given an opportunity

to amend his complaint as to those claims within thirty (30) days of the date of this Decision

and Order to properly present the facts which would support his claim for entitlement to relief;

          3. If plaintiff files a timely amended complaint as to his race and disability

discrimination claims under the Fair Housing Act and, the amended complaint be forwarded

to the Magistrate Judge for review; and

          4. If plaintiff fails to file an amended complaint within thirty (30) days of the date of

this Decision and Order, the complaint will be dismissed in its entirety and the case closed.

          IT IS SO ORDERED.




Dated: February 5, 2019
       Utica, New York.




                                                -2-
